DETAILED ACTION

This Office Action is responsive to communication filled on 6/04/2019.
Claims 1-28 are pending. 

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 26-28, are drawn to a system and method for account setup, classified in H04L 41/0813, H04L 67/30 and H04L 67/306.
II.	Claims 1-7 and 8-14, are drawn to storing account information and removing accounts, classified in H04L67/10.
III. 	Claims 15-20, and 21-25, are drawn to non-identifying comparing account information comprising timestamps, classified in G06F 21/45, G06F 11/1453, G06F 11/2089, G06F 11/2089 and H04L/2804.

Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention I has separate utility such as collecting local and server account information, classified in a different Class/ Subclass.   Invention II has separate utility such as storing and removing account information, classified in a different Class/Subclass. Finally, Invention III has a separate utility such as determining if the first timestamp is later than the first timestamp, classified in a different Class/ Subclass. See MPEP § 806.05(d).

The inventions are distinct, each from the other because of the following reasons:
(a) These inventions have acquired a separate status in the art as shown by their different classifications. 
(b) The search required for each Group is different and not co-extensive for examination purposes.
For the reasons given above restriction for examination purposes as indicated is proper.
A telephone call was made to Applicants’ Representative, Mr. Travis R. Yribarren, and (Reg. No. 58,269) to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicants are advised that the response to this requirement to be completed must include an election of the invention to be examined even though the requirement is traversed.

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R.’1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently filed petition under 37 C.F.R. ‘1.48(b) and by the fee required under 37 C.F.R ‘1.17(h).

Conclusion
A shortened statutory period for response to this action is set to expire 2 (Two) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the applicant (see 35 U.S.C 133, M.P.E.P 710.02, 710.02 (b)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHERA HALIM whose telephone number is (571)272-4003.  The examiner can normally be reached on Mondays and Tuesdays 9:00 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 16/2021

/SAHERA HALIM/
Examiner, Art Unit 2457